                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

TIMOTHY TOWNSEND, JR.,                         :
     Plaintiff,                                :
                                               :
       v.                                      :      Case No. 3:17-cv-900 (SRU)
                                               :
MUCKLE, et al.,                                :
    Defendants.                                :

                             RULING ON PENDING MOTIONS

       On December 12, 2017, Timothy Townsend, Jr., an inmate currently confined at the

MacDougall-Walker Correctional Institution in Suffield, Connecticut, filed an amended civil

rights complaint pro se under 42 U.S.C. § 1983 against nine Connecticut Department of

Correction (“DOC”) officials in their individual capacities claiming violations of his

constitutional and state law rights. Am. Compl., Doc. No. 10. The nine defendants are

Correction Officer Wales, Lieutenant Congelos, Captain Dougherty, Correction Officer Joshua

Lorenzen, Correction Officer John Doe 1, Correction Officer John Doe 2, Lieutenant Santiago

Rangel, Correction Officer “Steven” Nemeth, and District Administrator Angel Quiros. I

permitted his Eighth Amendment claims for excessive force and deliberate indifference to safety

to proceed against Wales, Doe 1, and Doe 2 and his state law assault and battery claim to

proceed against Wales. Review of Am. Compl., Doc. No. 13 at 18. I also permitted Townsend’s

First Amendment retaliation claim to proceed against Lorenzen, his state law due process claim

to proceed against Nemeth and Congelos, and his spoliation claim to proceed against Dougherty.

Id. The following motions are pending in this case:

       Motion for Subpoena of Information, Doc. No. 20
       Motion for Prejudgment Remedy, Doc. No. 21
       Motion for Misjoinder of Defendant Muckle, Doc. No. 22
       Motions for Default Entry, Doc. Nos. 23, 25, 38
       Second Motion for Extension of Time to Identify Doe Defendants, Doc. No. 35
       Motion to Compel Discovery, Doc. No. 37
       Motion for Preliminary Injunction, Doc. No. 42

I will address each motion in turn.

   I. Request for Subpoena of Information (Doc. No. 20)

       Townsend first requests that Commissioner Semple disclose the full names and home

addresses of the defendants in this case. Commissioner Semple is not a defendant to this action,

and Townsend is suing the defendants, Wales, Doe 1, Doe 2, Lorenzen, Nemeth, Congelos, and

Dougherty, only in their individual capacities. Moreover, counsel has since appeared on behalf

of all named defendants in this case. See Notices of Appearance, Doc. Nos. 26, 32. Therefore,

the motion for subpoena of information (doc. no. 20) is DENIED.

   II. Motion for Prejudgment Remedy (Doc. No. 21)

       On December 6, Townsend filed a motion for a prejudgment remedy in the amount of

$50,000 from each identified defendant in this action, claiming that “there is probable cause that

a judgment will be rendered in [his] favor,” and a motion for the defendants to disclose their

assets. Appl. for Prejudgment Remedy/Mot. to Disclose, Doc. No. 21. I do not agree with

Townsend that such probable cause exists.

       “[A] prejudgment remedy is ‘intended to secure the satisfaction of a judgment should the

plaintiff prevail.’” Roberts v. TriPlanet Partners, LLC, 950 F. Supp. 2d 418, 420 (D. Conn.

2013) (quoting Cendant Corp. v. Shelton, 2007 WL 1245310, at *2 (D. Conn. Apr. 30, 2007)).

Federal Rule of Civil Procedure 64 authorizes a plaintiff to use the state prejudgment remedies

available to him to secure a judgment. Id. Pursuant to Connecticut General Statutes § 52-

278d(a), a prejudgment remedy is appropriate:



                                                 2
       [i]f the court, upon consideration of the facts before it and taking into account any
       defenses, counterclaims or set-offs, claims of exemption and claims of adequate
       insurance, finds that the [movant] has shown probable cause that such a judgment
       will be rendered in the matter in the [movant's] favor in the amount of the
       prejudgment remedy sought. . . .

Probable cause is a “bona fide belief in the existence of the facts essential under the law for the

action and such as would warrant a man of ordinary caution, prudence and judgment, under the

circumstances, in entertaining it.” Roberts, 950 F. Supp. at 421 (quoting Walpole Woodworkers,

Inc. v. Atlas Fencing, Inc., 218 F. Supp. 2d 247, 249 (D. Conn. 2002)).

       The record in this case, which consists only of an amended complaint, is insufficient for

me to determine whether any prejudgment remedy is warranted. Townsend has not shown

probable cause that a judgment will likely enter in his favor. Therefore, his motion for

prejudgment remedy and motion for disclosure of assets (doc. no. 21) is DENIED.

   III. Motion for Misjoinder (Doc. No. 22)

       Townsend requests that Correction Officer Muckle be terminated as a defendant to this

action. I have already terminated Muckle as a defendant. Therefore, the “Motion for

Misjoinder” (doc. no. 22) is DENIED as moot.

   IV. Motions for Entry of Default (Doc. Nos. 23, 25, 38)

       Townsend has filed three motions for an entry of default against defendants Lorenzen,

Dougherty, and Wales for their failure to respond to the amended complaint. Because counsel

for those defendants has recently appeared in this case, the motions for default (doc. nos. 23, 25,

28) are DENIED without prejudice. The defendants are directed to respond to the amended

complaint within twenty-one (21) days from the date of this Order. Townsend may refile a

motion for default entry and if those defendants do not respond within the allotted time.


                                                  3
   V. Motion for Extension of Time to Identify Doe Defendants (Doc. No. 35)

       On March 25, 2019, Townsend filed his second motion for extension of time to identify

defendants John Doe 1 and John Doe 2. He contends that he has requested discovery from the

named defendants which he believes will reveal the identities of Doe 1 and Doe 2. I have

already permitted Townsend four months to conduct discovery and identify the Doe defendants.

See Review of Am. Compl. at 18; Order No. 27. However, now that counsel has appeared on

behalf of the named defendants, the motion for extension of time is GRANTED. The parties are

directed to conduct discovery and file a notice indicating their efforts to identify Doe 1 and Doe

2, the two officers who were present with Officer Wales during Townsend’s cell extraction on

January 21, 2015. If neither party is able to identify the Doe defendants within sixty (60) days

from the date of this Order, Doe 1 and Doe 2 will be dismissed as defendants to this action.

   VI. Motion to Compel Discovery (Doc. No. 37)

       On March 28, 2019, Townsend filed a motion to compel the defendants to respond to

several requests for discovery. Although he acknowledges that the defendants provided him with

some of the requested information, he argues that their response did not include all of the

requested discovery items.

       Now that counsel has appeared on behalf of the defendants, the parties are encouraged to

discuss the discovery requests in an effort to narrow the areas of dispute. If the event that the

parties are unable to resolve their issues, they shall file a notice of remaining issues within thirty

days. Thereafter, the court will take up any unresolved issues. Accordingly, Townsend’s motion

to compel (doc. no. 37) is taken under advisement.

   VII.        Motion for Preliminary Injunction (Doc. No. 42)


                                                  4
       Finally, Townsend seeks a motion for a preliminary injunction prohibiting the defendants

from tampering with his legal property. He contends that the defendants continued to transfer

him to and from various DOC facilities and “steal” his property during those transfers. Because

the defendants have not yet filed their response to the amended complaint in this case, I will

direct them to respond to Townsend’s motion for preliminary injunction in addition to

responding to the allegations in the amended complaint.



                                             ORDERS

       (1)     The “Request for Subpoena of Information,” motion for prejudgment remedy, and

motion for misjoinder (doc. nos. 20, 21, 22) are DENIED. The motions for entry of default,

(doc. nos. 23, 25, 38) are DENIED without prejudice. The motion for extension of time to

identify the Doe defendants, (doc. no. 35) is GRANTED. The motion to compel discovery (doc.

no. 37) will be taken up, if necessary, following the parties’ negotiations and the filing of a

notice of unresolved issues.

       (2)     Defendants Wales, Lorenzen, Dougherty, Nemeth, and Congelos are hereby

ordered to file their response to the amended complaint (doc. no. 10), either an answer or motion

to dismiss, within twenty-one (21) days from the date of this Order. The defendants also must

file their response to Townsend’s motion for preliminary injunction (doc. no. 42) by the same

date. Townsend may refile his motion for entry of default if the defendants do not comply with

this Order.

       (3)     Within sixty (60) days from the date of this Order, both parties must file a notice




                                                  5
with the true identities of defendants John Doe 1 and John Doe 2. If either party is unable to

identify Does 1 and 2, they should indicate the efforts to do so on their written notice. If neither

party is able to identify Does 1 and 2 within sixty (60) days from the date of this Order, those

officials will be dismissed as defendants to this action. No further extensions of time to identify

these officials will be granted.

       So ordered.

       Dated at Bridgeport, Connecticut, this 10th day of May 2019.


                                                      /s/ STEFAN R. UNDERHILL
                                                      Stefan R. Underhill
                                                      United States District Judge




                                                  6
